BOND, J.
On the twenty-first of Pebruary, 1899, A. B. Snethen and P. B. Benson, co-partners in a box factory at St. Charles, Missouri, made a statutory assignment of partnership assets to Julius E. Rauch for the benefit of their creditors. Under this conveyance the assignee took possession of certain machines, one a setting-up machine number 1, and the other a nailing machine number 6, which machines his grantors held in their possession under an unrecorded written lease from the Morgan Machine Company, specifying the terms and conditions of the rental of the property, and providing further that at the expiration of a certain time the lessees should become the purchasers of said machines for $1,000, if it should appear at that date that they had previously made the payments and conformed to the agreements contained in said lease. The full title to the leased property was retained in the lessor until the purchase shoxdd take place according to the terms of the lease. The full payments required in the lease anterior to the vestiture of title thereunder, had not been made by the lessees at the date of their assignment, wherefore the lessor replevied the machines, and the defendant assignee answered setting up title in himself under the deed of assignment. The court sitting as a jury found the issues for defendant, and plaintiff appealed.
The first question presented by this appeal is, what changes in the rights of an assignee to prosecute or defend *518actions for the assigned estate were made by the act of 1897 (Session Acts, page 38), now incorporated in section 365 of the revision of 1899 ? The language of this act is to wit: “Every assignee under the general assignment law of this state is hereby declared to be a trustee for the benefit of the creditors of his assignor. Any such assignee shall have the power and authority to prosecute such actions for property and make such defense to claims against the assigned property as a trustee in a deed of trust, or an attachment or execution creditor with a writ levied on such property could prosecute or make.” Prior to the adoption of the above act it was uniformly held by the appellate courts of this state, that a general assignment for creditors under the statute, though resting upon a consideration supportable against the statute of frauds, did not put the assignee upon the plane of a purchaser of property in good faith for value and without notice, and therefore left the estate in his hands subject to any and all conveyances or equities which were enforcible against the assignor. Peet v. Spenser, 90 Mo. 384; State to use.v. Rouse, 49 Mo. 586; Thomas Mfg: Company v. Huff, 62 Mo. App. 124. The first sentence of the foregoing act declaring the assignee to be a trustee for the benefit of the creditors of his assignor, is merely a reiteration of the effect of the previous law on the subject of general assignments for creditors. The next sentence of the above act, however, changes the status of the assignee so far as to vest him with the same power to sue for or defend the assigned estate which a trustee in a deed of trust or an attachment or execution creditor with a writ levied on such property, by virtue of such instrument or process levied, would have to recover or hold the property against the acts or conveyances of the grantor or debtor. 1 We take it the statute had in view by the phrase “trustee in a deed of trust,” a conveyance to a trustee upon some consideration other than the mere security of a *519prior indebtedness of the grantor. Eor that consideration alone would not render the trustee in the deed of trust a purchaser in good faith for value and without notice, and unless he was such he could not, in the absence of a statute, acquire a greater title than that of his grantor. Bank v. Bates, 120 U. S. loc. cit. 557; Pomeroy’s Eq. Jur., sec. 567; Napa Valley Wine Company v. Rinehart, 42 Mo. App. loc. cit. 183, and cases cited; Boettger v. Roehling, 74 Mo. App. loc. cit. 262, and cases cited. And it was for this very reason that statutory assignments, which were not supported by a different consideration from that of such trust deeds as were given only to secure antecedent debts, have been held hitherto to place the assignee simply in the shoes of his. assignor with no higher rights to the assigned estate. Jacobi v. Jacobi, 101 Mo. 507; Russell v. Rutherford, 58 Mo. App. 553; Harris v. Harris, 25 Mo. App. 496. Hence it is only reasonable to conclude that the legislature did not, by the phrase in question, intend to signify such trustees in deeds of trusts as held subject to the infirmities of the title of their grantors since that construction would render the words wholly inutile as effecting any change in the status of the assignee. What the legislature intended by the phrase was a trustee in a deed of trust resting upon some other consideration than bare prior indebtedness, such as partial payment, extension of time, or some other present ■consideration deemed valuable in law. This conclusion is in consonance with the significance of the succeeding words of the act, which give to the assignee all the powers and rights which an attachment or execution creditor would acquire by the valid levy of a writ upon the property of their debtor. An attachment creditor with a writ legally levied upon the property of his debtor, is thereby entitled to bring suit to set aside any fraudulent disposition of such property. R. S. 1899, sec. 416; Implement Company v. Jones, 143 *520Mo. 253; Ridenour Bakery Company v. Monroe, 142 Mo. 165; Boland v. Ross, 120 Mo. 208; Miller v. Bartlett, 106 Mo. 381; Gens & Tiede v. Hagardine & Company, 56 Mo. App. 245. Likewise a creditor who has levied upon property fraudulently conveyed by his debtor, is entitled to sustain the lien thus acquired by appropriate action or defense. Again, a creditor of the vendee of a conditional sale, or a contract like the one between plaintiff and the defendant’s assignor, is entitled to seize the property thus acquired by the vendee and have it applied to the satisfaction of the execution, in the abscncé of any record of the contract under which it was sold or delivered to the vendee. R. S. 1899, secs. 3410 and 3412; Collins v. Wilhoit, 108 Mo. 451. These rights or any others, belonging to creditors with writs of attachment or execution validly levied on the property of their debtors, are given by the present act to assignees under a general assignment. Under the facts in this record a creditor whose execution had been levied upon the property in dispute would have acquired a superior lien to the unrecorded contract between plaintiff and the assignor of defendant. R. S. 1899, sec. 3412. It follows that the assignee under the express language of the above statute is entitled to the equal protection of the statute against the contract of his assignors, and that the learned circuit judge did not err in so deciding. The judgment is affirmed.
Judge Bland concurs; Judge Biggs absent.